Citation Nr: 0702337	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for an eye disorder, 
claimed as astigmatism.

4.  Entitlement to an effective date earlier than November 
26, 2003, for the grant of service connection for bilateral 
hearing loss.  

5.  Entitlement to an effective date earlier than November 
26, 2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in October 2002 and May 2004 by the 
above Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam.

2.  The evidentiary record does not establish that the 
veteran was engaged in combat with the enemy.

3.  The veteran has a current medical diagnosis of PTSD, and 
medical providers have related the diagnosis to claimed in-
service stressors.

4.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt to 
independently corroborate any such in-service stressful 
experience.


5.  A psychiatric disability did not originate in service or 
within one year of the veteran's discharge therefrom, and 
such a disorder is not otherwise related to service.

6.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.  

7.  The veteran's skin disorders in service were acute and 
transitory, resolving without residual disability, and his 
current skin condition is unrelated to a disease or injury in 
service, including exposure to Agent Orange.

8.  The veteran's decreased visual acuity is due to 
antimetropia, astigmatism, and presbyopia.  As types of 
refractive error, these changes in vision are not the result 
of disease or injury for which compensation benefits may be 
awarded.

9.  The veteran was separated from active military service in 
August 1980, and he initiated his claims for service 
connection for bilateral hearing loss and tinnitus by 
submitting a written informal claim on November 26, 2003, 
more than one year after his separation.

10.  By rating decision dated in May 2004, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
Noncompensable and 10 percent evaluations were assigned, 
respectively, effective from November 26, 2003.

11.  The RO was not in possession of any communication prior 
to November 26, 2003, that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based upon bilateral hearing loss and tinnitus.  



CONCLUSIONS OF LAW

1.  Neither PTSD nor depression was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated by service due to herbicide exposure.  
38 U.S.C.A. §§ 1131, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  An acquired eye disorder, manifested by antimetropia, 
astigmatism, and presbyopia, refractive error of the eyes, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303(c) (2006).

4.  The criteria for an effective date prior to November 26, 
2003, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date prior to November 26, 
2003, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA.  

In letters dated in December 2001, April 2003, November 2003, 
January 2004, February 2004, and February 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Thus, the Board concludes that 
the notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims have been appealed and are being denied 
herein, such other issues are moot.  Although the earlier 
effective date issues are undoubtedly "downstream" claims, 
the outcome of this appeal is dependent upon evidence which 
is already in the file, and has been for several years.  
Moreover, no additional amount of development could alter the 
factual record in this case.  VA therefore has no further 
duty to notify the veteran of evidence needed to substantiate 
these claims, or to assist him in obtaining evidence, in that 
no reasonable possibility exists that any such evidence 
exists.

II.  Service Connection Issues

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD/depression

The veteran's service medical records (SMRs) show no 
complaints of or treatment for any psychiatric 
symptomatology, and his separation examination report shows 
no psychiatric abnormality.  Service personnel records show 
his military occupational service (MOS) was electrical 
repairman from August 1976 to August 1980.  He received the 
Navy Battle "E" Ribbon.  

The post-service evidence in this case is extensive, dated 
from 1984 to 2005, and includes records from the Social 
Security Administration (SSA).  These records reflect a long 
history of extensive drug usage, with the veteran 
hospitalized on several occasions for drug addiction and 
illness related thereto.  The pertinent post-service records 
begin with an initial period of VA hospitalization in August 
1987.  At that time the veteran reported a 6-year history of 
cocaine abuse, as well as experimentation with various other 
drugs.  He was presently on administrative leave from his job 
at the Post Office due to poor working habits related to 
cocaine abuse problems.  The diagnosis at hospital discharge 
was cocaine abuse and immature personality.  These records 
include additional diagnoses of depression, dysthymic 
disorder, mixed substance dependence, substance-induced mood 
disorder, adjustment disorder with mixed mood, and mixed 
personality disorder with borderline narcissistic and 
antisocial traits.  

The veteran underwent psychiatric evaluation in March 1993.  
He related his history of drug and alcohol abuse, reporting 
that his problems began 10 years prior.  He stated that since 
his discharge from service he had experienced problems 
adjusting, and that he was homeless.  

He again underwent psychological evaluation in April 1994.  
At that time he admitted to extensive alcohol and illicit 
drug abuse.  He indicated that he had been depressed since 
losing his position with the Post Office in 1987.  He 
complained of sleep disturbance, moodiness, anxiety, fear, 
rage attacks, and intermittent suicidal ideation.  The 
examiner noted the veteran had never psychologically 
recovered from his dismissal from the Postal Service, and 
concluded that he had an intractable and involuntary drug and 
alcohol addiction as well as significant depression which may 
or may not be secondary to his addiction. 

In October 1996, the veteran was admitted for treatment for 
chemical dependency to crack cocaine and alcohol.  He sai his 
difficulties with chemical dependency had begun when he went 
into the Navy and had some "minor problems."  The clinical 
impression was polysubstance abuse and depression.  

In a statement of stressors received by the RO in 1996, the 
veteran indicated that while serving aboard the USS Long 
Beach, a guided-missile cruiser, he had been on three 
complete WESTPACS (Western Pacific tours).  He stated that 
his military assignments were classified at times, and that 
he was involved in skirmishes off the coast of Uganda.  He 
stated that he was part of an elite nuclear task force.  He 
said he experienced problems after leaving the Navy and began 
drinking as a result.  During evaluation in December 1997, 
the veteran reported additional stressors including seeing a 
shipmate jump overboard.  The clinical impression was chronic 
major depression.  

In September 2001, the veteran attended a psychotherapy 
session, with a diagnosis of dysthymia.  He presented stating 
that the had symptoms of PTSD due to frequent and lengthy 
deployments on a Navy ship and being exposed to the stress of 
such deployments.  He stated that he witnessed a stabbing 
while aboard his ship, but was not personally threatened.  
The primary diagnosis was adjustment disorder with mixed 
mood.  

The veteran underwent psychological assessment in November 
2001.  He related his military history which included being 
stationed on the USS Long Beach, with three 10-month 
deployments.  He stated that he was in engineering and 
security and that the deployments were very stressful.  He 
stated that they were constantly firing off the ship, and 
were told that they were exercises.  However, he and much of 
the crew believed that they were firing at Russian targets.  
The veteran stated that he still has nightmares of rockets 
going off on the ship and the ship in turbulent waters.  
Other stressful events included the suicide of one shipmate 
and the stabbing of another.  The clinical impression was 
PTSD.  However, in June 2002, based on a recap of the 
November 2001 assessment, a different VA examiner gave a 
provisional diagnosis of PTSD, along with dysthymia, 
polysubstance and alcohol abuse in remission, and mixed 
personality disorder with borderline narcissistic and 
antisocial traits.  

In October 2002, a VA physician concluded that the veteran 
had symptoms of PTSD from his military experiences, but 
commented that the most significant stressors were related to 
his civilian traumas.  The physician based his conclusion on 
his evaluation of the veteran and a review of his medical 
history.  A similar statement was submitted by a licensed 
clinical counselor, who concluded that the veteran had PTSD 
based on experiencing extreme stress while on active duty in 
the Navy from 1976 to 1980.  

The veteran provided additional information regarding his 
claimed stressors in statements received by the RO in 2003.  
He described participating in weeks of intensive training, 
and said he was harassed during swim training exercise.  He 
also stated that he was involved in a wartime skirmishes off 
the coast of Uganda in 1977 during classified/secret 
reconnaissance exercises.  The missile exercises were 
classified, and he believed them to be actual covert 
missions.  He reported that the long overseas deployments 
were stressful and that as a result he began using drugs.  He 
also reported numerous racial hostilities, fights, and low 
morale because of these deployments.  On one occasion he 
almost missed the ship and was disciplined for being AWOL, 
for which he received a reduction in rank.  He witnessed the 
stabbing of a shipmate and also saw a sailor jump overboard 
who was later rescued.  He described several post-service 
incidents including the deaths of several shipmates as a 
result of suicides and homicides.

During a subsequent January 2003 period of hospitalization, 
the veteran claimed that he was involved in secret missions 
in various parts of the world during his tour in the Navy.  
He stated that strange happenings occurred after the Vietnam 
War and during the Cold War.  He described instances of guns 
being pointed at him by Marines aboard his ship, and said he 
knew if he moved he would be shot.  The examiner provided a 
conditional diagnosis of PTSD, noting that the veteran did 
not appear to meet all the diagnostic criteria.  The 
diagnoses at discharge were depression, history of substance 
abuse, and personality disorder.  

Thereafter, the veteran underwent psychological testing by a 
private doctor to assess him for depression and/or PTSD.  The 
examiner reported that the veteran had significant elevation 
on scores that assess depression and PTSD.  However, these 
scores were noted to be extremity elevated, and as a result 
it was difficult to accurately assess his diagnosis, as the 
veteran appeared to have over-reported his symptoms in an 
attempt to express frustrations.  

During a July 2006 videoconference hearing before the 
undersigned, the veteran essentially reiterated previously 
submitted information concerning his in-service stressor 
events as well as symptoms consistent with complaints made 
during VA examinations.  

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

According to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  Specifically, the Court took notice of the change in 
criteria from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
General Counsel also indicated that the determination of 
whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

The veteran contends that he engaged in covert combat 
missions off the coast of Uganda, but said he could not 
provide relative details because the operations were 
classified.  However the Board observes that there is no 
objective evidence that the veteran was trained for, or 
assigned to, any special forces units to perform covert type 
operations.  The evidence on file does not show that he 
received any awards or decorations associated with personal 
combat exposure, and his service personnel records show that 
he served as an electrical/mechanical equipment repairman.  
While his unit received the Navy Battle "E" Ribbon, there 
is no indication that the basis for the award was combat, 
rather than meritorious conduct in performing their assigned 
duties.  

Accordingly, the Board concludes that combat status has not 
been demonstrated in this case, and presumptions related to 
combat veterans are not applicable.  As combat status has not 
been established, the veteran's statements alone cannot 
constitute conclusive evidence of the occurrence of an in-
service stressor; rather, corroborating evidence is needed.  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In multiple statements and testimony submitted with his 
claim, the veteran identified several events which he 
considered to be the precipitating cause of his claimed PTSD.  
He reported that he witnessed serious injuries to others, but 
no deaths, during the time of his service.  He primarily 
contends that the long deployments and the constant stress or 
pressure of his responsibilities in the Navy were traumatic.  
His other claimed stressors involve reports of racial 
friction and vague reports of fighting, etc.  He claims to 
have been abused mentally, harassed, and intimidated.  
However, none of these alleged incidents is mentioned in the 
veteran's service records, and they have not been reported in 
sufficient detail to be verified.  Moreover, many of these 
types of incidents generally cannot be confirmed, long after 
the fact, unless actually documented.

The critical element is that, based upon the evidentiary 
record as a whole, the veteran lacks a proper diagnosis of 
PTSD related medically to his non-combat stressors.  In this 
regard, the Board notes that the veteran's claimed stressors, 
which were alleged with some specificity by him during 
multiple VA and private examinations, did not result in a 
diagnosis of PTSD.  Rather these records have consistently 
listed diagnoses of polysubstance abuse, depression, and a 
personality disorder.  

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of diagnoses of 
PTSD on the basis of the veteran's report of questionable 
experiences in service.  Read in isolation, this evidence 
could be construed as supporting the veteran's contention 
that he currently has PTSD.  However, where PTSD is shown as 
a diagnosis, such is based on a rather vague and general 
reference to symptoms, without specific discussion of the 
DSM-IV criteria.  

Moreover, the diagnoses cannot be the basis for the grant of 
service connection for PTSD, because it has not been possible 
to verify the claimed in-service stressors on which such 
diagnosis was based.  It has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively on 
the recitations of a claimant).

Therefore, to the extent that these examiners noted the 
presence of symptoms that would support a diagnosis of PTSD, 
this evidence is not as persuasive as evidence to the 
contrary, establishing that the veteran does not have PTSD.  
The Board bases this conclusion on a decades long history of 
substance abuse and diagnoses other than PTSD, including 
major depression and personality disorder, which outweigh the 
isolated findings of PTSD.  The Board places great weight on 
the most recent hospitalization report in 2003, which like 
earlier hospitalization reports found that the veteran's 
symptoms did not meet the clinical level for PTSD.

In making the above determination regarding the veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, as the 
veteran has submitted no independent evidence of the 
occurrence of any of the claimed in-service stressors.

With respect to service connection for psychiatric disability 
other than PTSD, the record reflects that the veteran has 
been diagnosed with sevaral other disorders, including major 
depression.  His SMRs, however, are silent for any reference 
to psychiatric complaints, and there is no post-service 
evidence of any psychiatric disorder until 1987, more than 7 
years after separation from service.  Moreover, there is no 
competent medical evidence on file linking any current 
psychiatric disorder to service.  To the extent the veteran 
himself contends that any such psychiatric disorder is 
etiologically related to service, as a layperson, his 
opinions concerning medical diagnosis and causation do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim, and that the benefit-of-the-
doubt rule is inapplicable here.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).

B.  Skin disorder

SMRs show that in September 1978 the veteran was treated for 
a sore in the right axillary pit, due to a clogged sweat pore 
from the use of antiperspirant.  In August 1979, he was 
treated for a rash on the left arm and wrist, diagnosed as 
dermatitis.  At separation in May 1980, clinical evaluation 
of the skin was normal.  

Service personnel records show the veteran had service from 
August 1976 to August 1980, and did not serve in the Republic 
of Vietnam.  

Post-service outpatient treatment records show treatment in 
1984 for an epidermal inclusion cyst of the left earlobe.  In 
October 1996, during hospitalization for chemical dependency, 
the veteran was treated for acute dermatosis.  The remaining 
records from 1997 to 2006 show he was treated for 
hidradenitis, recurring right groin cysts, cystic acne, and 
folliculitis. 

In various lay statements, the veteran has consistently 
claimed that his current skin condition began while in 
service, and that it may have been caused by exposure to 
herbicides while he was stationed in the Philippines.  He 
also contends that he developed skin conditions on face and 
his under armpit as a result of parasites in the water on 
board ship.  Further, he has submitted excerpts from various 
medical sources in the form of articles he printed from the 
Internet.  In substance, these articles discuss the use of 
Agent Orange in the Philippines 

During his July 2006 videoconference hearing, the veteran 
essentially reiterated previously submitted information 
concerning his in-service exposure to herbicides, as well as 
symptoms consistent with complaints made during VA 
examinations.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded, by 
presumptive provisions in the law, from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, it is clear that the veteran has several skin 
conditions diagnosed, more often than not, as dermatitis, 
hidrandenitis, cystic acne, sebaceous cysts, and 
folliculitis.  The veteran's diagnosed skin conditions are 
not statutorily recognized as presumed to result from 
herbicide exposure.  The veteran has not been diagnosed with 
chloracne.  Therefore, presumptive service connection for the 
veteran's current skin disorders, even assuming exposure to 
Agent Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309.  
The veteran has not submitted any other evidence beyond his 
own contentions that his skin disorder is in any way related 
to exposure to herbicides.  The Board finds that the 
veteran's claim for service connection for skin disorder must 
be denied on this basis.  

As noted, the SMRs show that he was seen for various acute 
skin problems which resolved with treatment, as they were not 
present at the time of his medical examination for separation 
from service in May 1980.  The earliest recorded medical 
history places the presence of skin problems in 1984, four 
years after his discharge from active service in 1980.  The 
veteran has not brought forth any competent evidence that 
would establish a nexus between skin disorder and military 
service, and no examiner has attributed the veteran's skin 
disorder to military service.  Thus, the competent evidence 
in this case does not provide a basis for favorable action on 
the veteran's claim.  

Therefore, presumptive service connection for the veteran's 
disability cannot be granted because the veteran's skin 
disorders are not among the enumerated diseases listed in 38 
C.F.R. § 3.309 that have been determined by the Secretary, 
after weighing the scientific evidence, as having a positive 
association with exposure to herbicide agents.  Direct 
service connection cannot be granted because the evidence 
currently contained within the claims file does not establish 
that the veteran's current skin disorders were incurred as 
the result of any incident (including herbicide exposure) 
during service, and does not establish that there exists a 
medical nexus between the veteran's skin disorders and his 
period of service.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

C.  Eye disorder

At the time of the veteran's entrance onto active duty, his 
distant visual acuity was 20/50 in both eyes, corrected to 
20/20.  In 1978 he was treated for left upper blepharitis and 
conjunctivitis.  In December 1979, the veteran was treated 
for tearing and blurred vision in the left eye.  On 
examination the visual acuity was normal at 20/20.  The 
clinical impression was tension headaches, with normal 
tearing mechanism responsible for blurred vision.  At 
separation examination in May 1980 clinical evaluation of the 
eyes was normal and visual acuity was 20/30 bilaterally.  
There was no diagnosis of an eye disorder.  

Post-service records show the veteran was treated for blurred 
vision diagnosed as antimetropia, astigmatism, and presbyopia 
in October 2002.  His ocular health was otherwise normal.  

During his videoconference hearing, the veteran testified 
that his eye problems began during service and that he has 
had severe eye problems since that time.  He indicated that 
his astigmatism could have resulted from possible herbicide 
exposure in the Philippines, and/or exposure to chemicals 
while onboard his Navy ship.  

Although the veteran was treated for blepharitis and 
conjunctivitis during service, there is no evidence of a 
current chronic disease process.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Despite the 
veteran's treatment during service, he was not diagnosed as 
having any residual disability.  In light of the fact that he 
continued to serve until his separation in 1980 without any 
further complaints or treatment, it is evident that his 
symptoms were acute and transitory, and resolved in service.  
As a result, the veteran's SMRs do not affirmatively 
establish that a chronic eye disorder had its onset during 
his active military service.  

Under 38 C.F.R. § 3.303(c), congenital or developmental 
disorders, including refractive errors of the eye(s), are not 
diseases or injuries for the purpose of VA disability 
compensation.  Accordingly, while the evidence establishes 
that the veteran now has antimetropia, astigmatism, and 
presbyopia, service connection is not warranted for these 
conditions.  These are forms of refractive error.  See 
Dorland's Illustrated Medical Dictionary 86, 98, 1349 (28th 
ed.1994).  

Post-service records show that, in general, the veteran's 
ocular health was normal, with his only symptoms involving 
refractive error.  Vision was stable, with correction 
provided as needed. As refractive error of the eye may not be 
considered a disease or injury according to the laws and 
regulations governing VA benefits, and as there is no 
competent medical evidence that any superimposed injury 
during service resulted in a decrease in visual acuity, there 
can be no valid claim. 

III.  Earlier Effective Date - Hearing Loss and Tinnitus

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet.App. 196, 198 (1992).

The veteran was discharged from service in May 1980, and a 
claim for service connection for hearing loss and tinnitus 
was received in November 2003.  In support of his claim is an 
April 2004 VA examination report during which he complained 
of hearing loss and tinnitus.  His history of military noise 
exposure included the ship's engine room and small weapons 
fire.  He reported that he first noticed tinnitus at the time 
of discharge.  The examiner noted that in-service audiometric 
results from August 1976 indicated hearing within normal 
limits.  An audiogram from September 1977 suggested a 
moderate to severe hearing loss, but an accompanying report 
indicated malfunction of the audiometric equipment.  No other 
audiometric information was found, and the veteran denied a 
history of ear pathology and reported episodes of dizziness 
since 1976.  

Audiometric testing revealed puretone thresholds for the 
right ear were 25, 25, 25, 30, and 45 decibels at 500, 1000, 
2000, 3000, and 4000 hertz (Hz), respectively, and for the 
left ear at the same frequencies were 25, 25, 30, 35, and 35 
decibels.  Speech audiometry revealed speech recognition 
ability of 80 percent in both ears.  The findings were 
summarized as mild to moderate right hearing low and mild 
left ear hearing loss and tinnitus both as likely as not 
associated with military noise exposure.  

In May 2004, the RO granted service connection for hearing 
loss and tinnitus, assigning noncompensable and 10 percent 
ratings, respectively.  The effective date established was 
November 26, 2003, the date of receipt of the veteran's 
claim.  

The veteran essentially contends that he developed hearing 
loss while in service and that he has had problems with 
ringing in his ears since his service discharge.  As a 
result, he wants compensation from that point.  

Service connection was ultimately granted based on the 
veteran's specific request for service connection for hearing 
loss and tinnitus received on November 26, 2003.  The Board 
has reviewed the evidence to determine whether a claim, 
formal or informal, exists before the November 26, 2003 date 
of the veteran's claim.

A careful review of the record reflects that the veteran had 
previously filed claims with VA for various disabilities, but 
those claims did not indicate a desire or intent to claim 
service connection for hearing loss and/or tinnitus.  The 
record shows that the first and only claim for VA benefits 
was the one date-stamped as received at the RO on November 
26, 2003.  With regard to this finding, the Board notes that 
the claims file does not include any communication of record 
dated prior to that time that can be construed as an informal 
claim for benefits.  38 C.F.R. § 3.155(a).  Accordingly, the 
earliest date that may be assigned for service connection for 
this disorder is the date he filed his claim, November 26, 
2003, since the date the veteran filed his claim was more 
than one year after separation from service.

The Board acknowledges the veteran's contention that his 
service-connected hearing loss and tinnitus should date back 
to his service discharge.  Although it may be argued that 
entitlement arose earlier than November 2003 based on the 
medical evidence of record, "the mere presence of the 
medical evidence [in the record] does not establish an intent 
on the part of the veteran" to seek service connection for a 
condition.  Brannon v. West, 12 Vet. App. 32, 135 (1998).  
The Court has emphasized this point:  "The effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection [between a claimed disorder and a service-
connected disorder] but on the date that the application upon 
which service connection was actually awarded was filed with 
VA."  

Since all of the evidence indicates that November 26, 2003, 
was the first date the veteran filed a claim for hearing loss 
and tinnitus and there is no evidence indicating that he 
filed a claim prior thereto, the preponderance of the 
evidence is against an effective date prior to November 26, 
2003, and the doctrine of resolving doubt in the veteran's 
behalf is not for application.  38 U.S.C.A. §§ 5101(a), 5107 
(West 2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2006).

ORDER

Service connection for PTSD/depression is denied.  

Service connection for skin disorder, claimed as secondary to 
herbicide exposure, is denied.

Service connection for an eye disorder, claimed as 
astigmatism, is denied.  

An effective date prior to November 26, 2003, for the grant 
of service connection for hearing loss is denied.

An effective date prior to November 26, 2003, for the grant 
of service connection for tinnitus is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


